Citation Nr: 1014785	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left foot dermatitis.

2.  Entitlement to an initial compensable disability rating 
for right foot dermatitis.

3.  Entitlement to an initial compensable disability rating 
for hidradenitis suppurativa status post surgical ablation of 
bilateral axillary areas with residual scarring (also claimed 
as lymphadenopathy).


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1982 to January 
1985, January 1988 to April 1988, and September 1989 to 
September 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In relevant part, that decision granted 
the Veteran's claims for service connection for left and 
right foot dermatitis and for hydradenitis suppurative status 
post surgical ablation of bilateral axillary (armpit) areas 
with residual scarring, also claimed as lymphadenopathy; and 
assigned an initial noncompensable (zero percent) disability 
rating for each, retroactively effective from October 1, 
2006.  The Veteran appealed for higher initial ratings for 
these three respective disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Pertinent to the Veteran's present appeals, she is currently 
service-connected for left foot dermatitis, assigned an 
initial noncompensable disability rating, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (dermatitis), effective from 
October 1, 2006; right foot dermatitis, assigned an initial 
noncompensable disability rating, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (dermatitis), effective from October 1, 
2006; and hydradenitis suppurativa status post surgical 
ablation of bilateral axillary areas with residual scarring 
(also claimed as lymphadenopathy), assigned an initial 
noncompensable disability rating, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7806-7802.  As mentioned, the Veteran 
appeals for higher initial ratings for these three service-
connected skin disabilities.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

Unfortunately, the medical evidence of record is inadequate 
to appropriately rate the severity of the Veteran's three 
skin disabilities.  As such, a VA compensation examination is 
needed to assess the severity of her skin disabilities.

Notably, VA revised the criteria for rating skin 
disabilities, effective on August 30, 2002.  67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2008)).  The Board applies this version of the skin 
disability regulations to the Veteran's claims for higher 
initial ratings.  The Board further notes the criteria for 
rating scars were revised for claims received on or after 
October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2009).  Because the Veteran's claims were pending before 
October, 28, 2008, they will only be rated under the rating 
criteria made effective from August 30, 2002.

Pertinent skin disability criteria under the August 2002 
version provide that a compensable disability rating is 
warranted for a scar that is deep or that causes limited 
motion in an area or areas exceeding 6 square inches (39 
square centimeters); for a superficial scar that does not 
cause limited motion but which covers an area of 144 square 
inches (929 sq. cm.) or greater; for an unstable, superficial 
scar; for a superficial scar that is painful on examination; 
or for a scar that causes limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2008).

Dermatitis or eczema are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  A 10 percent rating requires 
that at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas be affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs be required for a total duration of less than six weeks 
during the past 12-month period.  Alternatively, dermatitis 
or eczema is to be rated under either the criteria under 
Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118 (2008). 

Here, the only pertinent medical evidence of record to assess 
the severity of the Veteran's left and right foot dermatitis, 
and bilateral axillary area skin condition was the October 
2006 VA general compensation examination.  

The October 2006 examiner diagnosed hidradenitis supparativa 
status post surgical ablation, bilateral axillary areas with 
significant residual scarring and bilateral axillary areas.  
The examiner observed the right axillary area has a scar 
which measured 16 centimeters in length, 4 to 5 centimeters 
in width, mild lymphadenopathy on the right, no active skin 
lesions are visible, no areas of skin breakdown.  The 
examiner also found that the left axillary area had an 
extensive scar, circular in appearance, measuring 16 
centimeters in length also tails down to the left lateral 
chest wall area with an additional 16 centimeters in length 
scar.  The examiner noted no areas of skin breakdown, but 
mild lymphadenopathy on the left.

The October 2006 VA examination report was deficient in that 
it mentioned an "extensive scar" on the left axillary area, 
yet only provided length, rather than stating measurements of 
total area of the scar in square centimeters or square 
inches.  The examiner also did not clearly note whether these 
scars in the axillary  areas caused the Veteran to experience 
any limitation of motion in the left or right arms, as she 
recently asserted.  Finally, the examiner did not assess 
whether the scar was deep or superficial, and whether it was 
painful on examination.  In that regard, the Veteran reported 
to the examiner that she had pain in both axillary areas, 
which was chronic in nature.  She repeated this assertion in 
her January 2008 notice of disagreement.

The October 2006 VA examiner also diagnosed active left and 
right foot dermatitis.  Indeed, dermatitis was present along 
the posterior and lateral aspects of the right heel, that is 
scaly and rough in appearance with minor fissuring of the 
skin.  On the left foot, the examiner found a small area of 
dermatitis, that measures 3 x 4 centimeters in the posterior 
aspect of the left heel, also scaly and erythematous in 
appearance with minor fissuring of the skin.  Again, the VA 
examination report was deficient in failing to comment on the 
percentage of either exposed areas of the body or the entire 
body constituted by left and right foot dermatitis, 
respectively.  Also, the examiner did not state whether the 
Veteran must take topical or systemic therapy to treat the 
dermatitis.

Short of a physical assessment of the skin disabilities on 
these specific deficient items by another VA examination, 
there is no feasible way for the Board to accurately consider 
the possibility of even higher disability ratings under 
Diagnostic Codes 7801-7806.  All of the requested findings 
are necessary for evaluating the disabilities under the 
applicable rating criteria.  Moreover, the medical evidence 
that is available may possibly be outdated.  The last VA 
examination to address the skin disabilities on appeal was in 
October 2006, so over three years ago.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995).

Accordingly, this case is REMANDED for the following action:  

1.  The RO/AMC shall schedule the Veteran for 
appropriate VA examination to determine the 
current severity of her skin disabilities.  
The claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for a review of the 
Veteran's pertinent medical history.  All 
necessary testing and evaluation should be 
completed.  The examination report should set 
forth all objective findings regarding these 
service-connected disabilities.

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences on her claims.  See 38 C.F.R. § 
3.655 (2009).

The following specific clinical findings are 
required regarding the service-connected 
hidradenitis suppurativa status post surgical 
ablation of bilateral axillary areas with 
residual scarring:  

(1) the total area of the scar(s) in square 
inches or centimeters; 

(2) whether there is any associated underlying 
soft tissue damage; 

(3) whether the scar is tender or painful on 
examination, as claimed by the Veteran; 

(4) whether the scar is deep (adherent to the 
underlying tissue) or superficial 
(nonadherent); 

(5) whether the scar is stable; and 

(6) whether the scar causes limited motion, 
especially in the arms, as claimed by the 
Veteran.  

In examining the scar, the examiner should 
specifically measure and indicate the total 
area of the scar in square centimeters or 
square inches.  The examiner should be advised 
that merely providing the length or width of 
the scar, or portions of the scar will not 
suffice, as total area of the scar in square 
centimeters or inches is needed.

In addition, the examiner must also make 
specific clinical findings in assessing the 
Veteran's left and right foot dermatitis, 
respectively:

(1) the percentage of the entire body that is 
affected;

(2) the percentage of the exposed areas of the 
body that is affected; and 

(3) whether treatment of the dermatitis 
requires treatment by systemic therapy, such 
as corticosteroids or other immunosuppressive 
drugs, and if so, the annual duration in weeks 
that is required.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disabilities, if any, on the her 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is required.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


